Citation Nr: 0202488	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  00-16 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for left 2nd  
metatarsal degenerative arthritis, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
lateral meniscectomy of the right knee, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214) with the United States Army 
shows the veteran had certified active duty service from July 
1979 to December 1986, and total prior active duty service of 
9 years, 4 months, and 16 days.  The National Personnel 
Records Center, in March 1987, verified as correct the 
veteran's active duty service from March 1970 to December 
1986.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to a compensable 
rating for degenerative arthritis of the left 2nd metatarsal 
and for a rating in excess of 10 percent for residuals of 
lateral meniscectomy and arthritis of the right knee.

In May 2001 the RO increased the rating for the left 2nd 
metatarsal disability to 10 percent pursuant to the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 (2001), 
assigned a separate 10 percent rating for arthritis of the 
right knee pursuant to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003, and denied a rating in excess of 
10 percent for residuals of lateral meniscectomy of the right 
knee pursuant to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Inasmuch as the grants of 10 percent 
ratings for the left 2nd metatarsal disability and arthritis 
of the right knee disability, respectively, are not the 
maximum benefits possible under the rating schedule, and as 
the veteran has not expressly indicated that he wishes to 
limit his appeal to those particular ratings, his claims for 
increased ratings for those disabilities remain in 
controversy, and hence, are viable issues for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference hearing at the San 
Antonio, Texas, RO.  A transcript of his testimony has been 
associated with the claims file.  In a statement dated in 
November 2000 the veteran waived his right to an "in 
person" hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claims for the benefits sought.

2.  The veteran's degenerative arthritis of the left 2nd  
metatarsal disability is not productive of limitation or 
motion or additional functional loss due to pain or other 
pathology.

3.  The veteran's residuals of lateral meniscectomy of the 
right knee disability are not productive of subluxation, 
lateral instability or other impairment, limitation of motion 
or additional functional loss due to pain or other pathology.

4.  The veteran's arthritis of the right knee disability is 
not productive of limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative arthritis, left 2nd metatarsal, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003 (2001).




2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of lateral meniscectomy, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the evidence of record discloses that the veteran 
was granted service connection for postoperative residuals of 
a June 1986 lateral meniscectomy of the right knee, with 
current arthritis, by the RO in January 1987.  A 10 percent 
rating was assigned at that time, pursuant to the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, based upon the 
report of an inservice Medical Board, which contained 
notations indicating that the right knee objective medical 
findings were thigh girth atrophy, effusion of the knee, 
negative Lachman's sign and pivot shift test, range of motion 
within normal limits, positive patellar grind and 
apprehension tests, positive "J" motion patellar tracking, 
patellofemoral crepitus and X-rays showing mild 
osteoarthritic changes and no fractures or loose bodies.  The 
veteran's DD-214 contains a notation that he received 
disability severance pay of $34,214.40.

A review of the evidence of record also discloses that the 
veteran was granted service connection for degenerative 
arthritis of the left 2nd metatarsal (X-ray evidence only) by 
the RO in January 1987.  

A 10 percent rating was assigned at that time, pursuant to 
the criteria of 38 U.S.C.A. § 4.71a, DC 5003, based upon the 
Medical Board report, which contained notations indicating 
that the veteran had suffered trauma to his left foot in July 
1984, and that left foot objective medical findings, by X-
ray, were no fracture of the left great toe and degenerative 
changes in the left 2nd metatarsal.

In July 1987 the RO denied increased ratings for the left 
foot and right knee disabilities, based upon a May 1987 VA 
examination report.  That report contained notations 
indicating that the knee joint was stable, no effusion or 
crepitus was found, the knee had full range of motion, and X-
rays revealed mild osteoarthritis in the right femorotibial 
joint and the femoropatellar articulation.  The report also 
contained notations indicating that dorsiflexion and plantar 
flexion were normal, drawer sign was negative, and X-rays 
revealed a normal study without evidence of arthritis.

In July 1988 the Board also denied increased ratings for both 
disabilities, based upon findings that the right knee had 
full motion, no instability, and only a slight disability, 
and that there were no disabling residuals of the left 2nd 
metatarsal meniscectomy.

In August 1993 the RO denied an increased rating for the 
right knee disability based upon the findings of an April 
1993 VA examination report, which showed no deformity, no 
swelling, no quadriceps atrophy, no tenderness, flexion to 
140 degrees and extension to 0 degrees, normal gait and 
posture, no objective evidence of pain on motion, normal heel 
and toe walking, and no sensory deficit.  A VA X-ray report 
of the right knee contained notations that minimal 
degenerative changes were seen, with minimal narrowing of the 
medial compartment of the joint space.

In September 1995 the RO Hearing Officer, subsequent to the 
veteran's June 1994 personal hearing at the RO, denied an 
increased rating for the right knee disability as no evidence 
had been proffered by the veteran during that hearing which 
changed any of the findings shown by the April 1993 VA 
examination report, nor altered the rationale for the denial.

In May 1997 the Board denied an increased rating for the 
right knee disability on the basis that the evidence showed 
no more than a slight impairment, minimal degenerative 
changes, and no other knee abnormality, including lateral 
instability.

The Board has also reviewed VA treatment reports from April 
1993 to October 2000.  An April 1997 report contains 
notations that that the veteran twisted his right knee while 
going down stairs.  The impression was right knee sprain.

A July 1998 VA X-ray report of the right knee revealed 
degenerative joint disease changes involving the right knee 
joint.

Another July 1998 treatment report contains notations that 
the veteran reported pain in his bilateral heels, left 
greater than right.  The diagnosis was plantar fasciitis, 
left foot.

A September 1998 report, which contains notations that the 
veteran had received orthotics for both feet, also contains 
the veteran's report that he was happy with the orthotics, 
but desired some modifications.  The assessment was plantar 
fasciitis/pronation syndrome.

A December 1998 VA treatment report contains a notation that 
X-rays of the right knee had revealed moderate degenerative 
disease, and that arthroscopy was scheduled for February 
1999.

Another December 1998 VA treatment report contains notations 
that the veteran was seeking a note from the physician 
stating that the veteran could not walk, so that he could be 
assigned a riding mail route.  The assessment was plantar 
fasciitis/pronation syndrome.

A January 1999 VA treatment report contains notations 
concerning obtaining orthotics for the veteran's shoes.  
Another January 1999 report contains notations that the 
veteran had worn out his previous orthotics.

An April 1999 letter from the Associate Medical Director, 
U.S. Postal Service, contains information that the veteran 
had been examined by a physician that month, who had 
determined that the veteran, "due to existing conditions," 
... should avoid overhead work, bending and lifting from the 
bending position, and prolonged standing and walking.  It is 
[the examining physician's] opinion that [the veteran] is not 
fit for duty as a City Carrier because of his multiple 
conditions, and that [the veteran] fits into the Sedentary 
Work category as described in the U.S. Department of Labor 
definitions found in 20 CFR Ch. III, 404.1567."

A May 1999 VA treatment report contains an assessment that 
the results of a musculoskeletal examination that day 
supported the veteran's ability to work for the Postal 
Service.  Other assessments were flatfootedness and history 
of tarsal tunnel syndrome.

Another May 1999 VA treatment report contains notations that 
the veteran suffered from inflammation of the toe joints, 
mid-foot joints and the supporting ligaments in the arch, 
which were considered as an "overuse syndrome."  The report 
contained the podiatrist's statement that the veteran should 
be able to drive unlimited, to lift moderate weights, work 
overhead and "bend, etc.", but should not stand or walk for 
greater than one hour.

A June 1999 VA examination report contains the veteran's 
report of generalized, nonfocal tenderness and pain in his 
right forefoot, the lesser metatarsophalangeal joint, the 
ball of his foot, the bunion region of the first 
metatarsophalangeal joint, and the heel, which occurred with 
every step and was neither worse nor better at any particular 
time.  He also reported pain about the dorsal right forefoot 
extending distally with a "numbing pain" to the middle 
three toes.

Upon physical examination a full fluid range of motion was 
found in all metatarsophalangeal joints without swelling or 
crepitus.  The examiner noted that the veteran had "nonfocal 
tenderness which is out of proportion in these regions."  

The examiner also found mild gastroc/soleus equinus, more 
pronounced on the right foot than the left, with dorsiflexion 
available to 5 degrees beyond the neutral position with the 
knee extended and gaining an additional 5 degrees with the 
knee flexed.  The examiner noted that incidental findings 
included a childhood scar over the dorsal aspect of the right 
forefoot.  The examiner also noted that the veteran was 
tender to palpation about the plantar lateral aspect of both 
heels.  The veteran was noted to have a normal longitudinal 
arch architecture and exhibited no antalgia with gait.

The assessments were: (1) bilateral plantar calcaneal heel 
spur syndrome; (2) mild gastroc/soleus equinus, right more 
than left; and (3) incidental left more than right bunion 
deformity, which is mild.  The examiner noted that "[w]hile 
I do not challenge this [veteran's] report of strains, his 
complaint of pain with every step[,] which is nonfocal and 
out of proportion[,] would seem to undermine the legitimacy 
of the actual pathology.  Without evidence to support the 
pathology as requested, I suspect a dominantly fictitious 
complaint regarding the right foot and ankle in particular."

A June 1999 VA ear disease examination report contains the 
veteran's report of being terminated from his job with the 
Postal Service "because of disability with his shoulders, 
his right knee, his lower back and his feet.  He is currently 
unemployed."

A July 1999 VA treatment report contains findings of right 
knee range of motion from 0 degrees extension to 110 degrees 
flexion, crepitus, no effusion, no anterior or posterior 
instability, but positive medial and lateral joint line 
tenderness.

An October 1999 VA treatment report contains notations that 
non-steroidal anti-inflammatory drugs (NSAID) for the right 
knee had not been helpful, that range of motion was 0 degrees 
extension to 125 degrees flexion, that no effusion or 
crepitus had been found, that the knee was stable, that 
anterior and posterior drawer signs were negative, and that 
the knee was tender at the medial joint line.  X-rays were 
noted to show joint space narrowing, osteophytes on both 
sides of the medial joint with subsequent loss of joint line 
and patellofemoral space.


An August 2000 VA treatment report contains a notation that 
the veteran was wearing New Balance athletic shoes.

During the December 2000 VA-contracted orthopedic examination 
the veteran complained "of pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue, lack of endurance; in short he 
has answered [']yes['] to every single question regarding 
symptoms on the joint condition.  He, in further questioning, 
has no true dislocation or recurrent subluxation of the knee.  
In addition, he is also answering questions regarding his 
right shoulder, and his ankles.  Still he claims the same 
symptoms.  He has constant pain with flare-ups that occur 
every [sic] day[,] lasting four to five hours and he rates 
the symptoms as excruciating.  Flare-ups occur when he 
rests[,] but I do not think he understands the question.  
Flare-ups occur with walking his mail route and any type of 
weight bearing."

The veteran also reported that he then worked as a letter 
carrier for the U.S. Postal Service, and that he was unable 
to push a lawn mower, climb stairs, do gardening, shop, walk 
or cook.  He also reported taking Etodolac for his left foot 
pain, which was prescribed by a private physician, and using 
a heat pad for treatment.  He was noted to be 6 feet 1 inch 
tall and to weigh 313 pounds.  The examiner, who indicated 
that she had read the complete claims file medical evidence, 
noted that the veteran was well developed, well nourished, 
moderately obese and in no distress.

Upon physical examination of the feet signs of abnormal 
weight bearing with marked bunion formation at the head of 
the 1st metatarsal were found, as was a very unusual shoe 
wear pattern where the outsides of the shoes were completely 
broken down and the soles were worn smooth, but the tread on 
the middle and inner part of the soles were normal.  The 
examiner noted that the veteran did not require crutches, 
braces, a cane or corrective shoes, and did not have flat 
feet.

The examiner noted that the feet showed signs of painful 
motion at the great toes, but that there were no skin or 
vascular changes, and no deformities such as hammertoe, high 
arch or claw foot were found.  Hallux valgus was noted to be 
absent.  The examiner also indicated that shoe inserts and 
arch or foot support were not required.  Posture and gait 
were found to be normal, and no limited function was found on 
standing or walking.

With regard to the right knee, the examiner indicated that 
the appearance was normal, but that the veteran was so heavy 
the it was "difficult to appreciate edema."  No heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness was noted.  Right knee range of 
motion was found to be 140 degrees flexion without pain, and 
extension of 0 degrees without pain.  Drawer test was noted 
to be normal, while McMurray test was noted to be positive.  
The examiner indicated that range of motion of the right knee 
was not affected by pain, fatigue, weakness, lack of 
endurance or incoordination.

The examiner indicated that X-rays of the right knee showed 
joint space narrowing medially and laterally along with 
marginal osteophyte formation consistent with degenerative 
changes.  Narrowing of the retropatellar articular space 
along with patellar marginal osteophyte formation consistent 
with the presence of chondromalacia were also found.  In 
addition, the examiner indicated that small osteochondral 
bone fragments were suggested within the posterior 
compartment of the right knee, but that the specific site of 
origin was indeterminate, and better assessed with an MRI 
(magnetic resonance imaging) examination.  Slight cortical 
thickening involving the proximal shaft of the tibia focally 
was noted, which the examiner indicated was consistent with 
an old healed stress injury.

The impressions were moderate degenerative arthritis changes, 
right knee, with associated joint space narrowing and 
osteochondral bone fragments within the posterior 
compartment, and probable associated patellar chondromalacia, 
but no evidence of an effusion.  The examiner noted that the 
overall impression was status post right knee lateral 
meniscectomy with secondary arthritis.

The examiner concluded that the effects of the veteran's 
right knee disability on his usual occupation and daily 
activity were difficult to gage, as the veteran was morbidly 
obese and was complaining of symptoms in other joints of his 
body, such as his ankles, rather than the left 2nd metatarsal 
and right knee.  The examiner did indicate that the effects 
were mild.  The examiner recommended weight loss and 
explained to the veteran the relationship between being 
overweight and the load bearing responsibilities of his 
joints.

During the December 2001 video conference hearing before the 
undersigned Member of the Board the veteran testified that, 
as to his left 2nd metatarsal arthritis: he can walk only 2-3 
blocks without pain; his feet swell after use; he has been 
driving a truck mail delivery route for 2 years, which 
eliminates most of his standing and walking; he currently 
sees an orthopedic specialist, a podiatrist and a 
rheumatologist; he uses shoe orthotics; his disability 
sometimes causes sleep problems; he receives steroid 
injections in his feet every 4-5 months; and the last 
injection was 6 weeks before this hearing.

With regard to his right knee disability the veteran 
testified that: his knee locks up and swells daily; he uses a 
knee brace, ointments, massages and stretches for pain 
relief; has gained a lot of weight due to his driving a 
truck; has lost about 5 days of work in the previous six 
months due to his knee disability; he works about 6 hours of 
overtime per week; he sees a physician at least once a month 
for his right knee; he takes Celebrex twice a day, uses 
ointment once a day, and uses aspirin "throughout the day"; 
he has received no recent recommendation that he have surgery 
on his right knee; he does not desire promotion to supervisor 
with the Postal Service; and his left foot and right knee 
prevent him from working more overtime.

The Board also notes that the veteran, during this hearing, 
indicated that he was receiving private medical treatment for 
his disabilities, and that he would be submitting these 
records for consideration.  The veteran's representative also 
discussed with the undersigned Member of the Board additional 
clinical evidence, including examination reports and 
documents "referable to [the veteran's] difficulties working 
and [sic] his job at the Post Office," which would be 
submitted.  

The undersigned agreed to hold the case open for 30 days for 
the submission of this additional medical evidence.  There is 
no evidence that any additional private medical records have 
been submitted since the December 2001 hearing.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).




The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, at 140.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

When it is not possible to separate the symptomatology of 
service-connected and non-service connected disorders, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the rating of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which rates 
degenerative arthritis (hypertrophic or osteoarthritis), 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
follows: With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted; With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is warranted.

38 C.F.R. § 4.71a, DC 5010, provides that arthritis, due to 
trauma, substantiated by X-ray findings, is to be rated as 
arthritis, degenerative.

The Board notes that 38 C.F.R. § 4.71, Plate II, indicates 
that the normal range of motion of the knee is 0 degrees of 
extension and 140 degrees of flexion.

38 C.F.R. § 4.71a, DC 5256, which rates ankylosis of the 
knee, provides that extremely unfavorable ankylosis, in 
flexion at an angle of 45 degrees or more, warrants a 60 
percent disability rating.  

In flexion between 20 degrees and 45 degrees a 50 percent 
rating is warranted.  In flexion between 10 degrees and 20 
degrees a 40 percent rating is warranted.  A favorable angle 
in full extension, or in slight flexion between 0 degrees and 
10 degrees, warrants a 30 percent rating.

38 C.F.R. § 4.71a, DC 5257, which rates other impairment of 
the knee, provides that severe recurrent subluxation or 
lateral instability warrants a 30 percent rating; a moderate 
condition warrants a 20 percent rating; and a slight 
condition warrants a 10 percent rating.

38 C.F.R. § 4.71a, DC 5258, provides that dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint, warrants a 20 percent 
rating.

38 C.F.R. § 4.71a, DC 5259, provides that removal of 
semilunar cartilage, symptomatic, warrants a 10 percent 
rating.

38 C.F.R. § 4.71a, DC 5260, which rates limitation of flexion 
of the leg, provides that when flexion is limited to 15 
degrees a 30 percent rating is warranted; when flexion is 
limited to 30 degrees a 20 percent rating is warranted; when 
flexion is limited to 45 degrees a 10 percent rating is 
warranted; when flexion is limited to 60 degrees a 0 
(noncompensable0 rating is warranted.

38 C.F.R. § 4.71a, DC 5261, which rates limitation of 
extension of the leg, provides that when extension is limited 
to 45 degrees a 50 percent rating is warranted; when 
extension is limited to 30 degrees a 40 percent rating is 
warranted; when extension is limited to 20 degrees a 30 
percent rating is warranted; when extension is limited to 15 
degrees a 20 percent rating is warranted; when extension is 
limited to 10 degrees a 10 percent rating is warranted; and 
when extension is limited to 5 degrees a 0 (noncompensable) 
rating is warranted.




38 C.F.R. § 4.71a, DC 5262, which rates impairment of the 
tibia and fibula, provides that nonunion of the tibia and 
fibula, with loose motion, requiring a brace, warrants a 40 
percent rating.  Malunion of the tibia and fibula, with 
marked knee or ankle disability, warrants a 30 percent 
rating; with moderate knee or ankle disability a 20 percent 
rating is warranted; and with slight knee or ankle disability 
a 10 percent rating is warranted.

38 C.F.R. § 4.71a, DC 5263, which rates genu recurvatum, 
provides that acquired, traumatic genu recurvatum, with 
weakness and insecurity in weight-bearing objectively 
demonstrated, warrants a 10 percent rating.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); 

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); 

(d) Excess fatigability; 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly; 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

The provisions of 38 U.S.C.A. § 5107 (West Supp. 2001) must 
also be considered in determining whether there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim, in which 
case a reasonable doubt arises regarding the degree of 
disability, which must be resolved in favor of the veteran.  
Reasonable doubt is defined by this section as substantial 
doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
Section 5107 expressly provides that the benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise.  Massey, 7 Vet. App. at 206-207; Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance."  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).



Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the veteran's 
claims, as Congress has so provided.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).



The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.

The evidence of record includes the veteran's complete 
service medical records, post-service private and VA 
treatment reports, reports of VA and private examinations, a 
transcript of his December 2001 video conference hearing and 
statements by the veteran and his representative.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case, and the RO's letters to the veteran have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Evaluations

Initially, the Board notes that the veteran, as shown by 
examiners' comments and as indicated in the transcript of the 
veteran's December 2001 video conference hearing, appears to 
report symptoms in all joints of his body when responding to 
questions concerning the current symptomatology of his 
service-connected left 2nd metatarsal and right knee 
disabilities.  The Board may consider only the symptomatology 
of the left 2nd metatarsal and the right knee disabilities in 
this decision, as they are the only issues certified for 
appeal.  As noted above, symptoms not associated with the 
veteran's service-connected left 2nd metatarsal nor with his 
right knee, or those caused by any intercurrent post-service 
injuries to those joints, are not to be considered in rating 
his service-connected disabilities of the left 2nd metatarsal 
and the right knee.  See 38 C.F.R. § 4.14.

Also, as noted above, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco, 7 Vet. App. at 
58.  Thus, the Board has considered the evidence noted above 
in order to determine the proper rating for the current 
manifestations of the veteran's service-connected 
disabilities.


Degenerative Arthritis of the Left 2nd  Metatarsal

The Board notes that various health care professionals have 
diagnosed plantar fasciitis, pronation syndrome, 
flatfootedness, history of tarsal tunnel syndrome, overuse 
syndrome, gastroc/soleus, plantar calcaneal heel spur 
syndrome and bunion deformity in the veteran's left foot.  As 
noted above, symptoms of these non-service connected 
conditions may not be considered in rating the veteran's 
current service-connected arthritis of the left 2nd 
metatarsal disability.  See 38 C.F.R. § 4.14.




The RO has rated the veteran's degenerative arthritis of the 
left 2nd metatarsal under 38 C.F.R. § 4.71a, DC 5010-5003.  
As noted above, DC 5010 provides that arthritis, due to 
trauma, substantiated by X-ray findings, is to be rated as 
arthritis, degenerative, under DC 5003.  DC 5003 provides 
that degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows: With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted; With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent rating is warranted.

In the present case the most current medical evidence 
pertaining to the left foot, being the findings of the 
December 2000 VA-contracted orthopedic examination, show no 
limitation of motion and normal posture and gait.

Thus, a 10 percent rating for this disability, and no more, 
is warranted under DC 5003.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
rating for the service-connected left 2nd metatarsal 
disability.




In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into 
the diagnostic codes under which the veteran's disability is 
rated, and that the Board has to consider the functional loss 
due to pain of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. 
App. At 206.

The examiner noted on the December 2000 examination report, 
shown above, that the effects of the veteran's left 2nd 
metatarsal disability on his usual occupation and daily 
activity were difficult to gauge, as the veteran was morbidly 
obese and was complaining of symptoms in other joints of his 
body, such as his ankles, rather than the left 2nd 
metatarsal, but that the effects were mild.  The examiner 
recommended weight loss and explained to the veteran the 
relationship between being overweight and the load bearing 
responsibilities of his joints.  

Thus, the Board must consider that the examiner indicated 
that the veteran's non-service connected weight problem also 
contributed to any functional impairment, along with the 
other non-service connected conditions noted above.  With 
this in mind the Board finds that the overall weight of the 
evidence preponderates against the claim of an increased 
rating due to weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
either during exacerbations or during flare-ups.

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a rating in excess of 10 percent for 
the veteran's service-connected arthritis of the left 2nd 
metatarsal.


Residuals of Lateral Meniscectomy of the Right Knee

A review of the right knee medical evidence, as shown above, 
reveals no ankylosis, no recurrent subluxation, lateral 
instability or "other impairment," no dislocated cartilage, 
no impairment of the tibia or fibula, and no genu recurvatum.

A rating under DC 5259, which rates symptomatic removal of 
semilunar cartilage, would produce only a 10 percent rating, 
and the veteran's disability is currently rated as being 10 
percent disabling.

Current range of motion of the right knee has been found to 
be 0 degrees extension and 140 degrees flexion, which, as 
shown above, is normal.  Thus, a rating in excess of 10 
percent is not warranted under either DC 5260 or DC 5261.

With regard to functional impairment due to pain, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
either during exacerbations or during flare-ups, the evidence 
shown above simply does not show objective evidence of these 
symptoms.

Accordingly, the preponderance of the evidence is against the 
claim on entitlement to a rating in excess of 10 percent for 
the veteran's service-connected residuals of lateral 
meniscectomy of the right knee.


Arthritis of the Right Knee

As noted above, current range of motion of the right knee has 
been found to be 0 degrees extension and 140 degrees flexion, 
which, as shown above, is normal.  Thus, the preponderance of 
the evidence is against the claim of entitlement to a rating 
in excess of 10 percent under DC's 5003, 5260 and 5261 for 
the veteran's arthritis of the right knee.


Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
2nd  metatarsal degenerative arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a lateral meniscectomy of the right knee is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

